

115 HR 2074 IH: Public Input for National Monuments Act
U.S. House of Representatives
2017-04-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2074IN THE HOUSE OF REPRESENTATIVESApril 6, 2017Mr. Walden introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo amend chapter 3203 of title 54, United States Code, to require compliance with the National
			 Environmental Policy Act of 1969 as a condition on the designation of
			 national monuments.
	
 1.Short titleThis Act may be cited as Public Input for National Monuments Act. 2.Application of National Environmental Policy Act of 1969 to designation of national monumentsSection 320301 of title 54, United States Code, is amended by adding at the end the following new subsection:
			
 (e)Compliance with National Environmental Policy ActThe designation of a national monument under this chapter is a major Federal action significantly affecting the quality of the human environment, and the President shall certify compliance with the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) as a condition on the President’s discretion under subsection (a)..
		